Citation Nr: 0917511	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-38 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin lesions, to 
include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 Regional Office (RO) in 
Indianapolis, Indiana rating decision, which denied the claim 
on appeal.

From that same rating decision, the Veteran also appealed the 
issues of entitlement to service connection for posttraumatic 
stress disorder (PTSD) and degenerative joint disease (DJD) 
of the left knee.  However, service connection for PTSD and 
DJD of the left knee was granted by the RO in  a July 2007 
rating decision.  As that decision represented a full grant 
of the benefits sought on appeal, those claims are not 
presently before the Board.  The Board also notes that the 
Veteran's representative objected to the effective date 
assigned by the RO in the July 2007 rating decision for the 
Veteran's service-connected PTSD, requesting an effective 
date of February 20, 2004.  In an October 2007 rating 
decision, the RO assigned the earlier effective date, as 
requested, of February 20, 2004.  As this decision also 
represented a full grant of the requested benefit, the claim 
for an earlier effective date is also not presently before 
the Board.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of a skin condition 
that is etiologically related to a disease, injury, or event 
in service, to include exposure to herbicides.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110, 1112, 1113, 
1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, 
the Department of Veteran's Affairs (VA) has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in March 2004 and February 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The February 2007 letter from the RO explained to the Veteran 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The Veteran has not referenced treatment at any VA 
facility; therefore, no VA medical documents are of record.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service 
event, injury, or disease; and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in 
greater detail below, there is no evidence of an in-service 
event, injury, or disease.  Furthermore, the Board believes 
that there is no competent or credible evidence suggesting an 
association between any current skin condition and any event, 
injury, or disease in service.  Thus, VA is not required to 
provide the Veteran with a VA examination in conjunction with 
this claim. 
 
Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); see also Sabonis, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
Alternatively, a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008).  

The Veteran has contended that he has chronic skin problems 
as a result of in-service exposure to herbicides.  The 
Veteran's DD-214 and other service records reflect that he 
had over fifteen (15) months of overseas service, during his 
active duty from September 1966 to August 1968.  Furthermore, 
records indicate the Veteran received the Vietnam Service 
Medal and Vietnam Campaign Medals, as well as a Bronze Star 
for his service in Vietnam.  For these reasons, herbicide 
exposure, including Agent Orange, may be presumed.  In this 
case, however, the Board notes that the Veteran's diagnosed 
skin disorders, eczema and actinic keratoses, are not 
diseases for which the presumption applies; therefore, the 
presumption will not be considered.  See 38 C.F.R. § 3.309(e) 
(2008). 
 
The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a claimant is 
not precluded from establishing service connection for a 
disease averred to be related to herbicide exposure, as long 
as there is proof of such direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on 
other grounds (Fed. Cir. Dec. 15, 2000).   In order to 
establish direct service connection for a disability, there 
must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  Accordingly, as noted above, 
the Veteran's skin conditions do not permit consideration on 
a presumptive basis and, therefore, the Board will consider 
service connection only on a direct basis.  The crucial 
inquiry, therefore, is whether the Veteran has a chronic skin 
condition, or any other disability related to herbicide 
exposure or any other incident of service.  The Board 
concludes he does not. 
 
The Veteran's service treatment records reflect no 
complaints, treatment, or diagnoses of eczema, actinic 
keratosis, or any other skin condition.   
 
After service, with respect to the Veteran's skin conditions, 
private treatment records from June 1984 indicate he suffered 
first and second degree burns to his thighs and abdomen from 
a car radiator.  In April 1991, he was diagnosed with a skin 
rash on his ankles, possibly fungal dermatosis.  In February 
2000, he was diagnosed with eczema about both hands, for 
which he was prescribed Diprolene cream to be used for two 
weeks and after as needed.  In January 2004, the Veteran was 
observed to have "red scaly hyperkeratotic papules on his 
hands."  The treating physician's impression was numerous 
actinic keratoses.  The doctor also stated, "We treated 
these today in our office with liquid nitrogen cryotherapy.  
I discussed with him the importance of wearing sunscreen, a 
hat and protective clothing when exposed to the sun."  The 
physician documented fourteen (14) actinic keratoses on the 
Veteran's hands.  In February 2004, the same physician noted 
twenty-three (23) red scaly patches of actinic keratoses, one 
(1) on the Veteran's left temple, two (2) on his left ear, 
and the remainder on his hands.  

Thus, the Veteran was not first diagnosed with a skin 
disability until more than two (2) decades after service.  No 
medical professional has suggested a link between in-service 
herbicide exposure or any other incident of service and the 
Veteran's current skin conditions.  Indeed, medical evidence 
has suggested that the Veteran's excessive sun exposure in 
his civilian occupation of farming is the basis for his 
current skin conditions.  The Board notes that the Veteran's 
private physician twice noted in medical records in January 
2004 discussing wearing sunscreen and protective clothing as 
preventative treatment for the Veteran's diagnosed actinic 
keratosis.  Thus, the only medical evidence of record 
attributes the Veteran's skin conditions to sun exposure and 
not due to in-service herbicide exposure.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss the existence of red, scaly patches on 
his skin.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
In this instance, therefore, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
to include linking in-service exposure to herbicides to 
actinic keratoses or eczema.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Thus, his 
statements regarding etiology are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board notes that the Veteran reported in his notice of 
disagreement that his "skin problems surfaced in Viet Nam 
and have not stopped."  In this regard, the Board is 
cognizant that the Veteran served in combat in Vietnam, and 
that satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.304(d) (2008).  However, that 
presumption can be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).

In this case, while the Veteran reported skin problems in 
Vietnam in his notice of disagreement, he had earlier 
reported in his formal application received February 2004 
that he had been experiencing skin lesions only for the past 
"several years."  Furthermore, the report of examination 
completed at separation specifically notes the presence of 
several scars and a mole, which suggests that a thorough 
examination of the skin was conducted.  However, no skin 
disorder was observed at that time.  Given the vague nature 
of the report in his notice of disagreement, the earlier 
conflicting statement provided in his application, and the 
negative findings of any skin disorder at separation, the 
Board must conclude that there is clear and convincing 
evidence to rebut his report of symptoms during service, as 
well as his assertions of a continuity of symptomatology 
since serving in Vietnam. 

Furthermore, even if the Veteran's assertion of a continuity 
of symptomatology since service was accepted as credible, the 
Court has held that medical evidence was required to 
establish a nexus between the continuous symptomatology and 
the current claimed condition.  See Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997); see also Voerth v. West, 13 Vet. 
App. 117 (1999).  In this instance, there is no medical 
evidence linking his current skin disabilities to his 
military service, to include exposure to herbicides.  In 
fact, as noted, medical evidence has suggested that the 
Veteran's excessive sun exposure in his civilian occupation 
of farming is the basis for his current skin conditions.

As service connection on a presumptive basis is inapplicable 
based on the Veteran's claimed and diagnosed skin conditions, 
there is no credible evidence of a continuity of 
symptomatology since service, there is no indication that the 
Veteran is competent to render a medical opinion otherwise 
linking his current conditions to service, and there is no 
other medical evidence of current claimed conditions or 
diagnoses or a link between those conditions and the in-
service occurrence, the Board concludes that the 
preponderance of the evidence is against granting service 
connection.  See Combee, supra; Rucker, supra; Gutierrez, 
supra.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for skin lesions must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); see generally 
Gilbert, supra.




ORDER

Entitlement to service connection for skin lesions, to 
include as a result of herbicide exposure, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


